Title: To George Washington from James Duncan, Jr., 2 February 1782
From: Duncan, James, Jr.
To: Washington, George


                  
                     Sir,
                     Lancaster 2nd Feby 1782
                  
                  As I conceive myself highly injured and not being able to obtain redress of greivance elsewhere, I am thus reluctantly obliged to trouble your Excellency with my complaint.
                  Shortly after my arrival at this place I obtained leave of absence from Genl Hazen for sixteen days, during which time the enclosed order was issued, which I beg your Excellency will please to peruse.  This order however just it may be, certainly excludes me not only from the command of my own Company but also from any command in the Regiment, while Capts Goslain, Lee, and Selim although younger Officers are appointed to the Command of incorporated Companies.  This being a true state of the case, I could not but think myself injured, and accordingly applied to Genl Hazen for redress, urging the impropriety of younger Officers holding a Command, while I was excluded; he informed me that he had desired Lt Colo. Antill to make out the Arrangements, that having seen it, it met his approbation, nor would he make any alteration for the present.  Could I be convinced that Genl Hazen had any disposition to do me justice, I could have submitted to a temporary injury rather than have troubled your Excellency on this occasion, but as I conceive the order not only big with injustice for the present, but likewise evidently calculated to throw me out of service, should the Regiment be reduced to the common establishment,  I hope your Excellency will pardon this intrusion, and beleive me with every sentiment of respect and esteem.  Your Excellency’s most obedt mo. hume Servt
                  J. Duncan Capt.
                  
                     Genl Hazen’s Regt
                  
                Enclosure
                                    
                     
                        Lancaster Jany 1st 1782
                     
                     It being highly necessary for the regularity of the Accounts as well as the Mustering of the Regiment that the same be arranged, it will from this day and untill further orders be formed into eight Companies in the following order, (Viz.)
                     1st Satterlee’s Hughes & Duncan’s       Lieuts Anderson, Bugby2nd Munsons, McConnel’s & Popham’sLieuts DionneLee3rd OliversLieut. MooresEnsn Goslain4th Lloyd’s L. Gilberts’ & White’sLieut. Torrey5th Pry’s & L. Heron’sLieut. Cady6th GoslainsLieut. FeriolEnsn Boileau7th Lee’s & Carlile’s                   Lieut Stuart8th Selim’s & Leibert’sLieut GilmotEnsn McPherson
                     The Regiment will do duty, parade, be returned & Mustered agreeable to this arrangement.&all Accounts of Arms, Amunition, Cloathing &c. To be regularly kept by the Commanding Officers of Companies respectively.
                     (signed) Edwd Antill Lt Colo.Commandr
                     A true Copy.
                  
                  
               